IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


DARIN W. HOFFMAN,                      : No. 502 WAL 2014
                                       :
                  Petitioner           :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
           v.                          :
                                       :
                                       :
SUPERINTENDENT GERALD R.               :
ROZUM, STATE CORRECTIONAL              :
INSTITUTE AT SOMERSET,                 :
PENNSYLVANIA,                          :
                                       :
                  Respondent           :


                                    ORDER


PER CURIAM

     AND NOW, this 7th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.